Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
This office action is responsive to the amendment filed on 07/02/2021.  As directed by the amendment: claims 21-35, 38 and 47 have been withdrawn.  Thus, claims 1-11 and 36 are presently pending in this application.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.
Current withdrawn claims 21-35, 38 and 47 are now canceled. 
Current claim 36 is replaced by the following claim:
A legged mobility device comprising: (i) an adjustable hip component comprising: a hip body; and a hip insert assembly attached to the hip body for adjusting a size of the hip component; the hip insert assembly comprising: a carrier assembly mounted to the hip body; a main insert assembly spaced apart from the carrier assembly; and a plurality of adjustment screws that each is connected at a first end to the carrier assembly, and that each is connected at a second end opposite from the first end to the main insert assembly; wherein the carrier assembly includes an adjustment mechanism to effect simultaneous rotation of the plurality of adjustment screws in a common direction resulting in translational movement of the plurality of adjustment screws to move the main insert assembly either closer to or farther from the 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lawrence Drasner and Richard Wolf on 07/22/2021  
REASONS FOR ALLOWANCE
Claims 1-11 and 36 are allowed. 
The following is an examiner’s statement of reasons for allowance: claims in this application are allowable due to the limitations “the carrier assembly includes an adjustment mechanism to effect simultaneous rotation of the plurality of adjustment screws in a common direction resulting in a translational movement of the plurality of adjustment screws to move the main insert assembly either closer to or farther from the carrier assembly”.  These limitations have not been found anticipated by or obvious over any prior art including the closest prior art of Cortese et al. in view of Schwenn.  Cortese et al. in view of Schwenn fails to disclose the simultaneous rotation of the plurality of adjustment screws which move the main insert assembly either close to or farther from the carrier assembly.  The telescoping rods of Cortese translate by expanding and contracting one at a time which does not move the main insert assembly with respect to the carrier assembly. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774